777 So. 2d 434 (2000)
Bryan K. EDMONDSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D98-3856.
District Court of Appeal of Florida, First District.
December 29, 2000.
Nancy A. Daniels, Public Defender; Phil Patterson, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; James J. Carney, Assistant Attorney General, Tallahassee, for Appellee.
WEBSTER, J.
In Edmondson v. State, 771 So. 2d 1136 (Fla.2000), the supreme court quashed our prior decision in this case, Edmondson v. State, 745 So. 2d 533 (Fla. 1st DCA 1999), and remanded for further proceedings in light of Maddox v. State, 760 So. 2d 89 (Fla.2000). The pertinent facts of this case are indistinguishable from those in Butler v. State, 765 So. 2d 274 (Fla. 1st DCA 2000). Accordingly, as in Butler, we conclude that we are constrained to reverse the upward departure sentences imposed, and to remand with directions that the trial court impose guidelines sentences. See Maddox v. State, 760 So. 2d 89 (Fla. 2000); Pope v. State, 561 So. 2d 554 (Fla. 1990). Except as modified by this opinion, our prior opinion remains in effect, and appellant's convictions are affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
JOANOS and PADOVANO, JJ., concur.